Title: To Thomas Jefferson from Philip Mazzei, 8 August 1781
From: Mazzei, Philip
To: Jefferson, Thomas


        
          Sir
          Florence, 8. August 1781.
        
        I have at last been honored with your Excellency’s commands. The following papers (the first I have received from Virginia, except a short letter from Mr. Bellini last year) came to my hands yesterday; viz,
        Copy of a letter from the Board of Trade, dated Williamsburg Novr. 13. 1779.
        Your private letter dated Williamsburg April 4. 1780.
        Three official ones, dated Richmond, one May 12; and two May 31st. 1780.
        Copy of my Commission dated April 22d. 1779, and certifyed by Your Excellency at Richmond the 16th. of May 1780.
        Copy of my Instructions relative to it, dated and certifyed as above.
        Copy of my Commission, dated April 24th., certifyed as above.
        Copy of my Instructions of the same date, certifyed as above, and deficient of the Invoice therein mentioned.
        Two bundles of my private papers, as mentioned in the said private letter.
        
        I have received no instructions relative to the business intended at first to be transacted by Mr. Smith, although the letter of 12 May says, “It was found most expedient after your departure to relinquish the purpose of sending Mr. Smith to Europe, and to put on you the execution of his duties, as you will perceive by the Instructions.”
        The above papers arrived in France in July last year. Such a delay is really scandalous, but it don’t surprise me. In letter 8, dated Paris March 4th, 1780, I mentioned my apprehensions on the subject very plainly; I extended my diffidence in several of my following; and in letter 24, after having desired that my letters might be inclosed always to Mr. Lynch, I concluded “I have reasons to apprehend, that they may be mislead [mislaid], or at least retarded, if they are not inclosed to him.” I shal take proper steps to find out where the fault lyes, and will give your Excellency a full information of it.
        I don’t expect that Messrs: Penet & Co: will pay the money you order me to draw on them in one of the above mentioned letters. The sum cannot certainly be adequate to my wants, especially as it is now better than a year since I ought to have received it, but it would be infinitely better than nothing.
        You will be sensible, Sir, from the contents of letter 22, that the duplicates of my first Commissions and Instructions must have eased my mind in one respect; but you know likewise from letters 13 and 21, that nothing can be done in regard to the Loan without new powers, which I requested in the first of the two, dated Paris April 21st. 1780, 3 copies of which must have arrived in the Alliance, the Dove, and the Luzerne, only one of the 4 having been lost in the Committé.
        I have already mentioned that I have received no Instructions relative to the business intended at first to be transacted by Mr. Smith; and the letter from the Board of Trade forbids me to contract for goods on the terms prescribed in my first Instructions. Such as I had been ordered to contract for, I could have sent you, as you will have observed in said letter 22, dated Florence October 20th, 1780; but now I must remain quite inactive for want of new orders on every point. Till then I shall continue to go on endeavouring to be of some use to our Cause, through all those means I can think of as far as my poor abilities and influence can assist my zeal. In the mean time I have the honour to be most respectfully, Sir, Your Excellency’s most Humble & most Obedient Servant,
        
          Philip Mazzei
        
       